NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


SERGIO JONATHAN MORENO,                         No.    18-72211

                   Petitioner,                  Agency No. A096-839-092

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                   Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Sergio Jonathan Moreno, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for deferral of removal under

the Convention Against Torture (“CAT”). We have jurisdiction under 8



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the

petition for review.

       Substantial evidence supports the agency’s denial of CAT relief because

Moreno failed to show it is more likely than not he would be tortured by or with

the consent or acquiescence of the government if returned to Mexico. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       We reject Moreno’s contention that the BIA erred in its legal analysis or

ignored evidence. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010)

(the agency adequately considered evidence and sufficiently announced its

decision).

       We do not consider the materials Moreno references in his opening brief that

are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963 (9th

Cir. 1996) (en banc) (court’s review is limited to “the administrative record upon

which the [removal] order is based” (internal quotation marks and citation

omitted)).

       On July 31, 2019, the court granted a stay of removal. The stay of removal

remains in place until issuance of the mandate.

       PETITION FOR REVIEW DENIED.


                                          2                                  18-72211